 Case 19-09015      Doc 41     Filed 10/25/19 Entered 10/25/19 10:41:17      Desc Main
                                 Document     Page 1 of 9



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA


IN RE:                                        Chapter 11 Bankruptcy

VEROBLUE FARMS USA, INC., ET AL.,             Bankruptcy No. 18-01297

             Debtors.                         Adversary Case No. 19-09015



                                  NOTICE OF FILING

        PLEASE TAKE NOTICE that on October 25, 2019, we caused to be filed with the
Northern District of Iowa, Bankruptcy Court, October 23-24 Counsel Emails, a copy of which
is attached hereto and hereby served upon you.

                                              Respectfully submitted,

                                              VEROBLUE FARMS USA, INC


                                             /s/ Robert H. Lang
                                             One of its Attorneys

Dan Childers                                  Robert H. Lang
Elderkin & Pirnie                             Thompson Coburn LLP
316 Second St. SE                             55 East Monroe, 37th Floor
Suite 124                                     Chicago, IL 60603
PO Box 1968                                   312-346-7500 (main)
Cedar Rapids, IA 52401                        rhlang@thompsoncoburn.com
319-362-2137 (main)                           rmariotti@thompsoncoburn.com
Dchilders@elderkinpirnie.com                  cpritikin@thompsoncoburn.com
                                              eboyleperich@thompsoncoburn.com
Case 19-09015       Doc 41      Filed 10/25/19 Entered 10/25/19 10:41:17                Desc Main
                                  Document     Page 2 of 9


    From: Lang, Robert H.
    Sent: Thursday, October 24, 2019 3:42 PM
    To: 'Michael Schwartz' <MSchwartz@mdspalaw.com>; 'Dan Childers'
    <dchilders@elderkinpirnie.com>
    Cc: Brandon Schwartz <BSchwartz@mdspalaw.com>; Jessie Revalee
    <JRevalee@mdspalaw.com>
    Subject: RE: Adversary Proceeding

    Counsel-please advise of the relationship of defendant’s October 15 and October 16 motions to
    compel to your meet and confer correspondence set forth below. Is defendant attempting to now
    have a meet and confer as to discovery that is the subject of pending motions to
    compel? Defendant’s filing of their motions to compel appears to have rendered any meaningful
    meet and confer to be superfluous. However, defendant can cure this problem that it caused by
    withdrawing its motions to compel (agreeing to reimburse Debtors for their reasonable attorney’s
    fees in responding to the same) so a meaningful personal meet and confer can occur before a
    discovery motion is presented to the Court as to such responses. Respectfully, that is the
    chronology required by the rules, but circumvented by defendant last week.

    Otherwise, please see our replies in CAPITAL LETTERS below. We do not admit any
    assertions to which we don’t posit a specific reply, and many of the assertions in your email are
    argumentative and harassing:


    Robert H. Lang
    rhlang@thompsoncoburn.com
    P: 312.580.2242
    F: 312.580.2201
    M: 312.489.3025

    Thompson Coburn LLP
    55 East Monroe Street
    37th Floor
    Chicago, IL 60603
    www.thompsoncoburn.com
            From: Michael Schwartz <MSchwartz@mdspalaw.com>
            Sent: Wednesday, October 23, 2019 1:52 PM
            To: Lang, Robert H. <RHLang@thompsoncoburn.com>; 'Dan Childers'
            <dchilders@elderkinpirnie.com>
            Cc: Brandon Schwartz <BSchwartz@mdspalaw.com>; Jessie Revalee
            <JRevalee@mdspalaw.com>
            Subject: Adversary Proceeding

            Counsel

            Your email “to memorialize” our meet and confer is inaccurate, at best. As for the meet
            and confer regarding Plaintiffs/Debtors deficient Initial Disclosures and deficient
            discovery responses you ignore the following.

            By email of September 9, I pointed out the deficiencies in the Plaintiffs/Debtors Initial
            Disclosures and stated “ I continue to be available and willing to discuss both
            Defendant’s and Plaintiffs’ Initial Disclosures”.
Case 19-09015   Doc 41      Filed 10/25/19 Entered 10/25/19 10:41:17                  Desc Main
                              Document     Page 3 of 9




         By email of September 9, you replied “ Our [Debtors] disclosures are compliant with
         Rule 26. Of course you are free to ask contention-type questions at depositions or at
         trial, subject to our ability to raise objections to the same.” You ignored that the Rules
         also allow interrogatories and document requests. OUR COMMENT PERTAINED TO
         RULE 26 DISCLOSURES, NOT RULE 33 OR 34 DISCOVERY.

         During our “meet and confer” you did not address the deficiencies in the Plaintiffs’
         Initial Disclosures and you flat out refused to address the deficiencies in the Plaintiffs’
         answers to interrogatories, the very “contention-type questions” you invited as a means
         to deal with the Plaintiffs’ deficient Initial disclosures. NOT TRUE, PLEASE SEE OUR
         10/22/19 EMAIL. YOU DON’T DISPUTE THE SPECIFICS OF THE SAME ON THIS POINT.

         In my October 16 email, among other things I state “The untimely discovery responses
         that you provided yesterday do not comply with your discovery obligations and are
         essentially void of any meaningful factual information responsive to the discovery
         requests. Please provide a time tomorrow that you are available to discuss.” To suggest
         that you did not have notice of your discovery deficiencies prior to our call lacks candor.

         In my October 17 email, among other things I state “We will call you Tuesday at 1
         PM”. You asked to delay the call to 1:30 and said you would call us. To suggest the fact
         we agreed that you could call us instead of us calling you means it was your meet and
         confer and not our is disingenuous at best. THE AGENDA FOR THE CALL WAS CLEARLY
         SET IN THAT EMAIL CHAIN AND LIMITED TO DEFENDANT’S RULE 26 DISCLOSURES AND
         THE PROTECTIVE ORDER.

         My October 17 email also referenced your statement, inaccurately, that Plaintiffs’ “
         discovery responses were extensive and complete”. You flat out refused to discuss
         Plaintiffs’ discovery response in our meet and confer call yesterday, claiming incorrectly
         it was “not on the agenda”. You instead demand “correspondence outlining the specific
         issues” before you would discuss the deficiencies. This gamesmanship is not what Rule
         37 is all about, and you know it. Stripped of your self-serving and conclusory
         inaccuracies, the following is an accurate statement:

         You refuse to identify the facts upon which Plaintiffs/Debtors allege that this Court has
         personal jurisdiction over Cassels (Int #1). Instead you object and make a legal
         conclusion – one that is for the court to make , not you. DEFENDANT WAIVED
         PERSONAL JURISDICTION OBJECTIONS LONG AGO. SEE E.G., TLC VISION (USA) CORP.
         V. FREEMAN, CASE NO. 4:12CV01855, 2013 WL 2181267 AT *4-6 (SURVEYING THE
         VARIOUS WAYS THAT THE DEFENDANTS WAIVED PERSONAL JURISDICTION AND
         VENUE OBJECTIONS, WHICH ARE ALSO PRESENT HERE AS TO CASSELS) AND CITING
         YELDELL V. TUTT, 913 F. 2D 533, 539 (8TH CIR. 1990) AND OTHER CASES, “IMPROPER
         VENUE AND LACK OF PERSONAL JURISDICTION DEFENSES MAY BE WAIVED IF THEY
         ARE NEITHER RAISED BY MOTION BEFORE THE ANSWER OR ASSERTED IN THE
         RESPONSIVE PLEADING.” (IN ADDITION TO THE PROOFS OF CLAIM SUBMITTED BY
         DEFENDANT UNDER PENALTIES OF PERJURY)




                                            -2-
Case 19-09015   Doc 41      Filed 10/25/19 Entered 10/25/19 10:41:17                 Desc Main
                              Document     Page 4 of 9


         You refuse to identify the facts upon which Plaintiffs/Debtors allege “ Cassels has made
         a contract with Debtors to be performed in whole or in part in Iowa … including the
         terms of the contract and the acts under the contract performed by Cassels in Iowa “
         (Int # 2) Instead you object and make a legal conclusion – one that is for the court to
         make , not you and you regurgitate your Initial Disclosures. “ one or more Debtors” –
         which one ? “explicitly or impliedly through conduct “ – what conduct ? “sought legal
         assistance from Defendant “ – what legal assistance ? “Debtor agreed to provide the
         same “ – who agreed and when ? WE DISAGREE, AS THE ANSWER SETS FORTH FACTS,
         BUT WE ARE HAPPY TO PERSONALLY MEET AND CONFER ON THIS POINT ONCE YOU
         CLARIFY THE IMPACT OF DEFENDANT’S OCTOBER 15 AND 16 PENDING MOTIONS TO
         COMPEL ON DEFENDANT’S SUBSEQUENT MEET AND CONFER ATTEMPT. THIS APPEARS
         TO RELATE TO VENUE BUT WE NONETHELESS PROVIDED A SUBSTANTIVE ANSWER TO
         DEMONSTRATE GOOD FAITH.
         You refuse to identify the tortious acts that Plaintiffs/Debtors allege were committed
         by Cassels in part in Iowa and against Iowa residents (Int # 3) Instead you object and
         make a legal conclusion – one that is for the court to make , not you. Pointing to
         “allegations” in the complaint and pointing to a pile of documents is not a good faith or
         an “extensive and complete “ answer. WE DISAGREE, BUT WE ARE HAPPY TO
         PERSONALLY MEET AND CONFER ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF
         DEFENDANT’S OCTOBER 15 AND 16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S
         SUBSEQUENT MEET AND CONFER ATTEMPT. THIS APPEARS TO RELATE TO VENUE BUT
         WE NONETHELESS PROVIDED A SUBSTANTIVE ANSWER TO DEMONSTRATE GOOD
         FAITH.

         You refuse to identify the facts upon which Plaintiffs/Debtors allege that venue of this
         proceeding is proper in this district (Int #4). Instead you object and make a legal
         conclusion – one that is for the court to make , not you. DEFENDANT WAIVED VENUE
         OBJECTIONS LONG AGO. SEE E.G., TLC VISION (USA) CORP. V. FREEMAN, CASE NO.
         4:12CV01855, 2013 WL 2181267 AT *4-6 (SURVEYING THE VARIOUS WAYS THAT THE
         DEFENDANTS WAIVED PERSONAL JURISDICTION AND VENUE OBJECTIONS, WHICH ARE
         ALSO PRESENT HERE AS TO CASSELS) AND CITING YELDELL V. TUTT, 913 F. 2D 533, 539
         (8TH CIR. 1990) AND OTHER CASES, “IMPROPER VENUE AND LACK OF PERSONAL
         JURISDICTION DEFENSES MAY BE WAIVED IF THEY ARE NEITHER RAISED BY MOTION
         BEFORE THE ANSWER OR ASSERTED IN THE RESPONSIVE PLEADING.” (IN ADDITION
         TO THE PROOFS OF CLAIM SUBMITTED BY DEFENDANT UNDER PENALTIES OF
         PERJURY)

         You refuse to identify the facts upon which Plaintiffs/Debtors allege that “there is a
         clear attorney-client relationship between Cassels and any of the Debtors, VeroBlue
         Farms USA (Int # 5) , VBF Operations (Int #6), VBF Transport (Int # 7), VBF IP ( Int #8) and
         Iowa’s First Inc (Int #9). Instead you object and make a legal conclusion – one that is for
         the court to make , not you and you regurgitate an earlier answer. If your entire case I
         based on the Proofs of claim that have since been withdrawn, simply say so. WE
         DISAGREE, AS THE ANSWER SETS FORTH FACTS, BUT WE ARE HAPPY TO PERSONALLY
         MEET AND CONFER ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF DEFENDANT’S
         OCTOBER 15 AND 16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S SUBSEQUENT
         MEET AND CONFER ATTEMPT. OUR ANSWERS TO INTERROGATORIES CLEARLY DO



                                            -3-
Case 19-09015    Doc 41      Filed 10/25/19 Entered 10/25/19 10:41:17                   Desc Main
                               Document     Page 5 of 9


         NOT RELY SOLELY ON THE PROOFS OF CLAIM, AND THEREFORE RESPECTFULLY YOU DO
         NOT APPEAR TO BE READING OUR ANSWERS CORRECTLY.

         You refuse to identify when and how Plaintiffs/Debtors “discovered” emails between
         Cassels’ attorneys and individuals Plaintiffs/Debtors identify as the Founders as alleged
         in Paragraph 16 of the Complaint (Int # 10) Instead you object as overly broad and
         burdensome. Depending on the answer to this question, there may be serious
         misconduct with respect to obtaining/intercepting emails not intended to be
         communicated to others than the recipient(s). WE DISAGREE, BUT WE ARE HAPPY TO
         PERSONALLY MEET AND CONFER ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF
         DEFENDANT’S OCTOBER 15 AND 16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S
         SUBSEQUENT MEET AND CONFER ATTEMPT.

         You refuse to identify each matter on which Plaintiffs/Debtors allege Cassels
         represented any of the Debtors, VeroBlue Farms USA, Inc (Int # 11) , VBF Operations (Int
         #12), VBF Transport (Int # 13), VBF IP ( Int #14) and Iowa’s First Inc (Int #15). Instead you
         object and make a legal conclusion – one that is for the court to make , not you. If your
         entire case I based on the Proofs of claim that have since been withdrawn and/or other
         invoices, simply say so. WE DISAGREE, BUT WE ARE HAPPY TO PERSONALLY MEET AND
         CONFER ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF DEFENDANT’S OCTOBER
         15 AND 16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S SUBSEQUENT MEET
         AND CONFER ATTEMPT. OUR ANSWERS TO INTERROGATORIES CLEARLY DO NOT RELY
         SOLELY ON THE PROOFS OF CLAIM, BUT ALSO INVOICES AND OTHER DOCUMENTS
         PRODUCED, AND THEREFORE RESPECTFULLY YOU DO NOT APPEAR TO BE READING
         OUR ANSWERS CORRECTLY. THE RELEVANT ANSWERS INCLUDE SUBSTANTIVE
         ANSWERS WITHOUT WAIVING OBJECTIONS.

         You refuse to identify the facts upon which Plaintiffs/Debtors allege that “ Debtors have
         ownership and other possessory rights in the Client Files” (Int # 16) Instead you object
         that it calls for a legal conclusion – one that is for the court to make based on facts,
         which facts you refuse to disclose. If your entire case I based on the Proofs of claim that
         have since been withdrawn, or other invoices, simply say so. WE DISAGREE, AS THE
         ANSWER SETS FORTH FACTS, BUT WE ARE HAPPY TO PERSONALLY MEET AND CONFER
         ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF DEFENDANT’S OCTOBER 15 AND
         16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S SUBSEQUENT MEET AND
         CONFER ATTEMPT. OUR ANSWERS TO INTERROGATORIES CLEARLY DO NOT RELY
         SOLELY ON THE PROOFS OF CLAIM, AND THEREFORE RESPECTFULLY YOU DO NOT
         APPEAR TO BE READING OUR ANSWERS CORRECTLY. THE RELEVANT ANSWERS
         INCLUDE SUBSTANTIVE ANSWERS WITHOUT WAIVING OBJECTIONS.

         You refuse to identify the facts upon which Plaintiffs/Debtors allege that “ Debtors have
         suffered compensatory damages as a result of Cassels conversion of the the Client
         Files” (Int # 17) Instead you object that it calls for a legal conclusion – one that is for the
         court to make based on facts, which facts you refuse to disclose. What ‘information’ to
         ‘operate the business’ was in the Client Files that Debtors otherwise had no access to?
         WE DISAGREE, AS THE ANSWER SETS FORTH FACTS, BUT WE ARE HAPPY TO
         PERSONALLY MEET AND CONFER ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF
         DEFENDANT’S OCTOBER 15 AND 16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S

                                             -4-
Case 19-09015   Doc 41       Filed 10/25/19 Entered 10/25/19 10:41:17                  Desc Main
                               Document     Page 6 of 9


         SUBSEQUENT MEET AND CONFER ATTEMPT. THE RELEVANT ANSWERS INCLUDE
         SUBSTANTIVE ANSWERS WITHOUT WAIVING OBJECTIONS. THE CLIENT FILES ARE
         THOSE BEING WITHHELD BY DEFENDANT.

         You refuse to identify the facts upon which Plaintiffs/Debtors allege that “ Debtors are
         entitled to punitive damages ” (Int # 18) Instead you object that it calls for a legal
         conclusion – one that is for the court to make based on facts, which facts you refuse to
         disclose. What conduct of Cassels do you claim has been “willful and wanton”.
         References to allegations in a complaint is not sufficient. WE DISAGREE, AS THE
         ANSWER SETS FORTH FACTS, BUT WE ARE HAPPY TO PERSONALLY MEET AND CONFER
         ON THIS POINT ONCE YOU CLARIFY THE IMPACT OF DEFENDANT’S OCTOBER 15 AND
         16 PENDING MOTIONS TO COMPEL ON DEFENDANT’S SUBSEQUENT MEET AND
         CONFER ATTEMPT.

         As for the Plaintiffs/Debtors failure to provide documents and the Protective Order
         issue, you did not raise the issue of a protective order until well after your documents
         should have been produced. When it was raised, we promptly agreed to the standard
         provisions and responded to your requested changes. You have refused to add the
         sentence we requested so that you would not later use our willingness to stipulate as
         somehow consenting to jurisdiction and/or venue and you refused to explain why. NOT
         TRUE, WE EXPLAINED OUR POSITION IN THE CALL AND THE 10/22 EMAIL. This seems
         a rather transparent excuse for further delay in producing documents. WE HAVE
         PROMPTLY MOVED TO ENTER THE FORM PROTECTIVE ORDER, OVER DEFENDANT’S
         OBJECTION AFTER OUR PERSONAL MEET AND CONFER ON THIS POINT, SO WE CAN DO
         SO. THERE SIMPLY WAS NO DELAY ON OUR END IN SEEKING TO PRODUCE
         CONFIDENTIAL INFORMATION.

         As for the motion to compel being “filed twice”, it was first filed in the chapter 11
         proceeding, incorrectly. At the direction of the clerk, our paralegal refiled it in the
         adversary proceeding. (ADDRESSED IN OUR FILED RESPONSE)

         As for your reference to discovery tactics, I note your refusal to provide the subpoena
         you have served in the Texas case – “ We are not under any obligation to produce the
         subpoenas in the other case to you”. Actually the rules you refer to require that parties
         cooperate in the discovery process, not play games with the process which is what you
         have been doing. To request a second extension because you “need” the time and then
         fire off extensive discovery demands during the extension is not good faith. To suggest
         the delay in responding was because of “client review” when there were no facts for the
         client to review is not good faith.

         As for insurance coverage, what I stated yesterday is that to my knowledge there is no
         coverage for the claim that client files should be turned over. I further stated that we
         have since learned of your second amended complaint in Texas against Sean Maniaci
         individually, which you had earlier refused to disclose was pending, and that likely is a
         covered claim situation. Your recent filing of a motion to amend in this case to add
         claims of fraudulent conveyances, unfounded as they may be, likely also changes the
         insurance situation. PLEASE UPDATE DEFENDANT’S RULE 26 DISCLOSURES TO INCLUDE



                                             -5-
Case 19-09015   Doc 41     Filed 10/25/19 Entered 10/25/19 10:41:17               Desc Main
                             Document     Page 7 of 9


         INSURANCE INFORMATION ON OR BEFORE THE CLOSE OF BUSINESS ON WEDNESDAY,
         OCTOBER 30, 2019.

         We regret your conduct has made the motion to compel necessary.

         We regret your conduct has made the motion for a document Protective Order
         necessary.

         We regret your conduct has made the motion on the subpoena Protective Order
         necessary.

         Should you change your mind and change your discovery positions, let us know.
         Otherwise, while we regret having to bring these matters to the court, we trust the
         Court will see through your gamesmanship.

         Michael D. Schwartz
         Schwartz Law Firm
         600 Inwood Avenue N.
         Suite 130
         Oakdale, MN 55128

         Phone 651-528-6800
         Fax   651-528-6450
         Cell   612-810-2996
         Email michael@mdspalaw.com




         CONFIDENTIALITY NOTICE: The information contained in this e-mail and
         attached document(s) may contain confidential and/or privileged information that
         is intended only for the addressee(s). If you are not the intended recipient, you are
         hereby advised that any disclosure, copying, distribution or the taking of any
         action in reliance on the information is prohibited. If you have received this e-
         mail in error, please immediately notify the sender and delete it from your system.
         If the information contained in this e-mail and attached document(s) inadvertently



                                           -6-
Case 19-09015   Doc 41    Filed 10/25/19 Entered 10/25/19 10:41:17           Desc Main
                            Document     Page 8 of 9



         reaches someone other than the intended recipient it does not waive any privilege
         as to the information, e-mail and/or attached document(s).




                                        -7-
  Case 19-09015      Doc 41     Filed 10/25/19 Entered 10/25/19 10:41:17           Desc Main
                                  Document     Page 9 of 9




                               CERTIFICATE OF SERVICE

       The undersigned, a non-attorney, hereby certifies under penalties as provided by law, that
on October 25, 2019, she caused a true and correct copy of October 23-24 Counsel Emails to be
served upon counsel of record via ECF system of Iowa:


                                                                   /s/    Arianna Thornton
